                                                                                                       OSEN LLC
                                                                                                   ATTORNEYS AT LAW
                                                                                                        WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                      1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                       T.212.354.0111




                                                      October 28, 2019



        VIA ECF

        Honorable Pamela K. Chen
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

        Re:       Freeman, et al. v. HSBC Holdings plc, et al., 14-cv-6601 (PKC)(CLP)

        Dear Judge Chen:

                Plaintiffs respectfully write to alert the Court to new authority in support of their Motion
        for Partial Reconsideration, ECF No. 239, as well as to preserve this record supplement for appeal.
        On Friday, October 25, 2019, the U.S. Treasury Department’s Financial Crimes Enforcement
        Network (“FinCEN”) issued a Final Rule pursuant to 31 U.S.C. § 5318A, prohibiting the
        maintenance of, or processing transactions through, correspondent accounts in the U.S. for Iranian
        financial institutions. See Release, FinCEN, Imposition of Fifth Special Measure against the
        Islamic Republic of Iran as a Jurisdiction of Primary Money Laundering Concern (signed Oct. 24,
        2019), at 1, available at https://www.fincen.gov/sites/default/files/2019-10/Iran%20311%20Final
        %20Rule_20191025_508.pdf (attached hereto as Exhibit A).


                                                      Respectfully submitted,


                                                      /s/ Gary M. Osen

        cc:       All counsel (via ECF)
